Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 20, 1989, which ruled that claimant was entitled to receive unemployment insurance benefits.
The record establishes that claimant’s employment was terminated because he refused to turn over to the employer a document relevant to the employer’s investigation of possible wrongdoing by some of claimant’s co-workers. Claimant’s refusal was based on the fact that the document would reveal his source and he was afraid that reprisals would be taken against that person. Although claimant’s actions were in violation of a company rule concerning investigations, he did provide the employer with enough information to obtain the document from other sources. Under the circumstances, the conclusion that claimant’s actions did not rise to the level of misconduct is supported by substantial evidence and the decision in claimant’s favor must be upheld (see, Matter of Garcia [Haller Plastics Corp. — Roberts], 104 AD2d 675; cf., Matter of Marquez [Roberts] 107 AD2d 959; Matter of Fisher [Levine], 49 AD2d 787).
Decision affirmed, without costs. Mahoney, P. J., Casey, Levine, Mercure and Harvey, JJ., concur.